         Case 2:20-cv-02312-MSG Document 22 Filed 11/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 FIRE ISLAND RETREAT, individually and
 on behalf of all others similarly situated,
                                                         CIVIL ACTION NO.
                       PLAINTIFF,                        2:20-cv-02312-TJS

        v.

 BRIT GLOBAL SPECIALTY USA, INC.,
 and LLOYD’S OF LONDON

                       DEFENDANTS.




                          NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that Plaintiff Fire Island Retreat hereby voluntarily dismisses its

action, without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).



Dated: November 16, 2020                             /s/ Daniel N. Gallucci
                                                     Dianne M. Nast, Esquire
                                                     Daniel N. Gallucci, Esquire
                                                     Joanne E. Matusko, Esquire
                                                     NASTLAW LLC
                                                     1101 Market Street, Suite 2801
                                                     Philadelphia, Pennsylvania 19107
                                                     Telephone: (215) 923-9300
                                                     Email: dgallucci@nastlaw.com
         Case 2:20-cv-02312-MSG Document 22 Filed 11/16/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, a copy of the foregoing Notice of Voluntary

Dismissal was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system as indicated on the electronic filing receipt. Parties may access this

filing through the Court’s electronic filing system.




Dated: November 16, 2020                               /s/ Daniel N. Gallucci




                                                 2
